SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INTERIM CONSOLIDATED FINANCIAL STATEMENTS - AMBEV S.A. Interim Consolidated Balance Sheets As at June 30, 2017 and December 31, 2016 (Expressed in thousands of Brazilian Reais) Assets Note 06/30/2017 12/31/2016 Cash and cash equivalents 5 8,757,342 7,876,849 Investment securities 6 8,770 282,771 Derivative financial instruments 21 259,577 196,655 Trade receivable 3,572,196 4,368,059 Inventories 7 4,663,951 4,347,052 Income tax and social contributions recoverable 3,852,294 4,693,724 Other taxes receivable 676,845 729,586 Other assets 1,251,873 1,392,155 Current assets Investment securities 6 94,475 104,340 Derivative financial instruments 21 29,849 16,326 Income tax and social contributions recoverable - 4,493 Other taxes recoverable 345,921 343,147 Deferred tax assets 8 3,246,697 2,268,142 Other assets 2,049,864 1,973,584 Employee benefits 33,713 33,503 Investments in associates 306,635 300,115 Property, plant and equipment 9 18,638,073 19,153,836 Intangible assets 5,239,605 5,245,881 Goodwill 10 31,096,331 30,511,200 Non-current assets Total assets 1 Interim Consolidated Balance Sheets (continued) As at June 30, 2017 and December 31, 2016 (Expressed in thousands of Brazilian Reais) Equity and liabilities Note 06/30/2017 12/31/2016 Trade payables 9,123,481 10,868,757 Derivative financial instruments 21 195,380 686,358 Interest-bearing loans and borrowings 11 3,590,840 3,630,604 Bank overdrafts 5 27,061 - Wages and salaries 799,488 686,627 Dividends and interest on shareholders’ equity payable 3,139,950 1,714,401 Income tax and social contribution payable 1,026,736 904,240 Taxes and contributions payable 2,024,276 3,378,178 Put option granted on subsidiary and other liabilities 5,920,044 6,735,849 Provisions 12 168,725 168,636 Current liabilities Trade payables 186,741 237,802 Derivative financial instruments 21 2,975 27,022 Interest-bearing loans and borrowings 11 1,326,796 1,765,706 Deferred tax liabilities 8 2,264,462 2,329,722 Taxes and contributions payable 735,750 681,424 Put option granted on subsidiary and other liabilities 767,440 471,792 Provisions 12 889,488 765,370 Employee benefits 2,202,316 2,137,657 Non-current liabilities Total liabilities Equity 13 Issued capital 57,614,140 57,614,140 Reserves 64,284,124 64,230,028 Carrying value adjustments (75,828,400) (77,019,120) Retained earnings 1,699,355 - Equity attributable to equity holders of Ambev Non-controlling interests 1,962,843 1,826,225 Total Equity Total equity and liabilities The accompanying notes are an integral part of these interim consolidated financial statements. 2 Interim Consolidated Income Statements For the six and three-month period ended June 30, 2017 and 2016 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: Note 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Net sales 15 21,509,758 21,942,302 10,267,953 10,377,204 Cost of sales (8,571,330) (7,854,921) (4,048,189) (3,894,605) Gross profit Distribution expenses (2,978,712) (2,972,943) (1,467,268) (1,457,812) Sales and marketing expenses (2,797,142) (3,029,420) (1,383,356) (1,481,543) Administrative expenses (1,076,439) (1,087,189) (520,780) (553,551) Other operating income/(expenses), net 16 513,396 723,467 222,570 331,132 Exceptional items 17 (60,779) (28,465) (32,085) (22,226) Income from operations Finance cost 18 (1,817,950) (2,529,448) (821,692) (1,035,991) Finance income 18 246,533 458,260 122,870 136,108 Net finance cost Share of results of associates 6,301 7,837 5,269 388 Income before income tax Income tax expense 19 (558,972) (562,966) (220,459) (226,583) Net income Attributable to: Equity holders of Ambev 4,212,283 4,813,019 2,013,148 2,046,154 Non-controlling interests 202,381 253,495 111,685 126,367 Basic earnings per share – common - R$ 0.27 0.31 0.13 0.13 Diluted earnings per share – common - R$ 0.27 0.30 0.13 0.13 The accompanying notes are an integral part of these interim consolidated financial statements. 3 Interim Consolidated Statements of Comprehensive Income For the six and three-month period ended June 30, 2017 and 2016 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Net income Items that will not be reclassified to profit or loss: Full recognition of actuarial gains/(losses) 159,769 1,152 642 579 Items that may be reclassified subsequently to profit or loss: Exchange differences on translation of foreign operations (gains/(losses) Investment hedge in foreign operations - (23,331) - (46,619) Investment hedge - put option granted on subsidiary 8,055 712,346 (120,737) 352,457 Gains/losses on translation of other foreign operations 752,054 (4,624,929) 1,363,653 (2,674,730) Gains/losses on translation of foreign operations Cash flow hedge - gains/(losses) Recognized in Equity (Hedge reserve) (6,255) (681,582) 89,859 (308,191) Removed from Equity (Hedge reserve) and included in profit or loss 306,049 (518,640) 102,708 (243,725) Total cash flow hedge Other comprehensive (loss)/income Total comprehensive income Attributable to: Equity holders of Ambev 5,406,084 125,178 3,381,366 (621,253) Non-controlling interest 228,252 (193,648) 179,592 (126,455) The accompanying notes are an integral part of these interim consolidated financial statements. The consolidated statements of comprehensive income are presented net of income tax. The income tax effects of these items are disclosed in note 8 - Deferred income tax and social contribution. 4 Interim Consolidated Statements of Changes in Equity For the six-month period ended June 30, 2017 and (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2017 - Net Income - - - 4,212,283 - 4,212,283 202,381 4,414,664 Comprehensive income: Gains/(losses) on translation of foreign operations - 732,889 732,889 27,220 760,109 Cash flow hedges - 301,096 301,096 (1,302) 299,794 Actuarial gain/(losses) - 159,816 159,816 (47) 159,769 Total comprehensive income - - - Gains/(losses) of controlling interest´s share - (3,081) (3,081) 31,613 28,532 Dividends distributed - - - (2,513,077) - (2,513,077) (123,247) (2,636,324) Acquired shares and result on treasury shares - 18,413 - - - 18,413 - 18,413 Share-based payment - 35,683 - - - 35,683 - 35,683 Prescribed dividends - - - 149 - 149 - 149 At June 30, 2017 The accompanying notes are an integral part of these interim consolidated financial statements. 5 Interim Consolidated Statements of Changes in Equity (continued) For the six-month period ended June 30, 2017 and 2016 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2016 - Net Income - - - 4,813,019 - 4,813,019 253,495 5,066,514 Comprehensive income: Losses on translation of foreign operations - (3,486,740) (3,486,740) (449,174) (3,935,914) Cash flow hedges - (1,202,253) (1,202,253) 2,031 (1,200,222) Actuarial gains - 1,152 1,152 - 1,152 Total Comprehensive income - - - Put option granted on subsidiary - (144,079) (144,079) - (144,079) Gains/(losses) of controlling interest´s share - (9,175) (9,175) 53,674 44,499 Dividends distributed - - - (2,040,800) - (2,040,800) (100,164) (2,140,964) Interest on shareholders’ equity - - (2,039,171) - - (2,039,171) - (2,039,171) Acquired shares and result on treasury shares - 88,335 - - - 88,335 - 88,335 Share-based payment - (11,850) - - - (11,850) - (11,850) Prescribed dividends - - - 686 - 686 - 686 At June 30, 2016 The accompanying notes are an integral part of these interim consolidated financial statements. 6 Interim Consolidated Cash Flow Statements For the six and three-month period ended June 30, 2017 and 2016 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: Note 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Net income 4,414,664 5,066,514 2,124,833 2,172,521 Depreciation, amortization and impairment 1,699,965 1,747,666 872,395 883,831 Impairment losses on receivables and inventories 70,810 71,908 42,579 47,724 Additions/(reversals) in provisions and employee benefits 73,294 150,166 24,180 59,325 Net finance cost 18 1,571,417 2,071,188 698,822 899,883 Losses/(gain) on sale of property, plant and equipment and intangible assets (2,689) (28,170) (8,065) (25,256) Equity-settled share-based payment expense 20 86,382 85,549 41,432 47,591 Income tax expense 19 558,972 562,966 220,459 226,583 Share of result of associates (6,301) (7,837) (5,269) (388) Other non-cash items included in the profit 187,116 (709,625) 63,643 (245,054) Cash flow from operating activities before changes in working capital and use of provisions (Increase)/decrease in trade and other receivables 1,060,883 638,122 (377,432) (383,433) (Increase)/decrease in inventories (285,716) (410,975) (85,769) 272,567 Increase/(decrease) in trade and other payables (3,902,680) (4,506,477) (1,194,736) (1,483,097) Cash generated from operations Interest paid (250,939) (464,309) (95,787) (318,534) Interest received 136,042 407,902 80,748 363,253 Dividends received 3,959 25,101 54 5,277 Income tax paid (1,006,049) (4,832,630) 22,547 (440,916) Cash flow from operating activities Proceeds from sale of property, plant and equipment and intangible assets 25,803 48,780 15,270 33,201 Acquisition of property, plant and equipment and intangible assets (1,310,539) (1,858,539) (751,040) (1,151,255) Acquisition of subsidiaries, net of cash acquired (331,441) (1,832,871) 1,289 (137,743) Investment in short term debt securities and net proceeds/(acquisition) of debt securities 291,156 (39,490) 18,601 (61,451) Net proceeds/(acquisition) of other assets 1,558 104 - 17 Cash flow from investing activities Proceeds/(repurchase) of treasury shares (32,768) (4,541) 15,607 (5,005) Proceeds from borrowings 2,594,314 903,223 1,356,139 130,107 Repayment of borrowings (2,943,061) (535,530) (1,460,251) (308,008) Cash net of finance costs other than interests (718,059) (1,936,963) (288,198) (794,192) Payment of finance lease liabilities (4,491) (1,557) (2,223) (750) Dividends and Interest on shareholders’ equity paid (1,214,998) (2,186,030) (82,979) (86,381) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents less bank overdrafts at beginning of year (i) Effect of exchange rate fluctuations Cash and cash equivalents less bank overdrafts at end of year (i) (i) Net of bank overdrafts. The accompanying notes are an integral part of these interim consolidated financial statements . 7 Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting policies 4. Use of estimates and judgments 5. Cash and cash equivalents 6. Investment securities 7. Inventories 8. Deferred income tax and social contribution 9. Property, plant and equipment 10. Goodwill 11. Interest-bearing loans and borrowings 12. Provisions 13. Changes in equity 14. Segment reporting 15. Net Sales 16. Other operating income/(expenses) 17. Exceptional items 18. Finance cost and income 19. Income tax and social contribution 20. Share-based payments 21. Financial instruments and risks 22. Collateral and contractual commitments, advances from customers and other 23. Contingencies 24. Non-cash items 25. Related parties 26. Events after the reporting period 8 1. CORPORATE INFORMATION (a) Description of business Ambev S.A. ( referred to as the “Company” or “Ambev”), headquartered in São Paulo, Brazil, produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general. The Company’s shares and ADR’s (American Depositary Receipts) are listed on the B3 S.A.- Brasil, Bolsa, Balcão as “ABEV3” and on the New York Stock Exchange (NYSE) as “ABEV”. The Company’s direct controlling shareholders are Interbrew International B.V. (“IIBV”), AmBrew S.A. (“Ambrew”), both subsidiaries of Anheuser-Busch InBev N.V. (“AB InBev”) and Fundação Antonio e Helena Zerrenner Instituição Nacional de Beneficência (“Fundação Zerrenner”). The interim financial statements were approved by the Board of Directors on July 26, (b) Major corporate events in 2016 and 2017: On May 16th, 2017, the Board of Directors of Ambev approved the execution, by and between the Company, or its controlled entities, and financial institutions to be approved by the Board of Officers, of equity swaps, having as underlying asset the shares issued by the Company or American Depositary Receipts representing these shares (“ADRs”). The settlement of the equity swap will take place within a maximum period of 18 months from this date, and the agreements may result in an exposure of up to 80 million common shares (of which all or part may be through ADRs), with a limit value of up to R$ 1.5 billion. In December 2016, we acquired Cachoeira de Macacu Bebidas Ltda. from Brasil Kirin Indústria de Bebidas Ltda., a company that owns an operating industrial plant for the production and packaging of beer and non-alcohol beverages in the State of Rio de Janeiro for R$478,621. On May 12, 2016, Ambev and its controlling shareholder,
